In a proceeding pursuant to CPLR article 78 to review a determination made by the respondent denying the petitioner’s application for a real property tax exemption under RPTL 485-b, the petitioner appeals from a judgment of the Supreme Court, Orange County (Leavitt, J.), dated September 15, 1998, which denied the petition and dismissed the petition.
Ordered that the judgment is affirmed, with costs.
*397RPTL 485-b provides an exemption from taxation for construction, alterations, installations, or improvements undertaken for the purpose of commercial, business, or industrial activity. Pursuant to RPTL 485-b (2) (b) (3), the exemption is applicable only to “completed” construction, alterations, installations, or improvements, and, pursuant to RPTL 485-b (3), any application for the exemption must be made within one year from the date of “completion” of such construction, alterations, installments, or improvements.
It is undisputed that the petitioner received a certificate of occupancy for its warehouse/distribution facility in April 1996, and that it occupied and began to use the facility at the same time. Work on the remaining site and grading improvements continued until the spring of 1997. It is also undisputed that the petitioner did not file an application for the business investment exemption until February 1998. On the application, the petitioner stated that construction was completed on April 4, 1996. Since the petitioner failed to file the application “within one year from the date of completion of such * * * improvement” (RPTL 485-b [3]), which, under the circumstances of this case, was in April 1996 when the certificate of occupancy was issued, the respondent properly denied the application as untimely (see, Matter of Ambald Realty v Board of Assessors, 224 AD2d 412; see also, Matter of A.P. Wide World Realty v Town of Clarkstown, 253 AD2d 874). The case of Matter of Braunview Assocs. v Unmack (227 AD2d 937), relied upon by the petitioner, is distinguishable and does not require a contrary result. Ritter, J. P., Thompson, Joy and H. Miller, JJ., concur.